Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Remarks
This Office Action fully acknowledges Applicant’s remarks filed on November 25th, 2020.  Claims 1-11 and 13-21 are pending.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the recitation of newly-added claims 17 and 18. Examiner notes that par. [0229] (US 2018/0195938) describes a sample introduction surface 111 and a centrifugal force acting surface 112.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axle, as in claims 15-21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the enclosure, as in claims 15-21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
*Examiner notes figures 1-4 provide views which may show an enclosure, however, no such enclosure is enumerated or discussed in the specification and Appilcant should amend the drawings and specification accordingly to show such element as claimed in claims 15-21.*










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

1) a cartridge actuator…to drive the cartridge…as recited in claims 1 and 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
1)  a drive motor, reduction gear, and drive arm, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought bioinstrument in amended claim 14 are indefinitely defined herein.
It is unclear what structural element(s) are being positively claimed by the recitation “…further comprising a cuvette of a cartridge…”
The recitation “of a cartridge” only provides prepositional phrasing which relates to a point of origination, however, it may be Applicant’s intention that both a cuvette and a cartridge which encompasses/holds such a cuvette are to be provided by the claim.
By this, does Applicant intend to only add a cuvette to the bioinstrument?  Does Applicant intend to provide both a cuvette and a cartridge? And further, if both a cuvette and a cartridge are to be added, what is the structural relationship relating these two of a cartridge” (i.e. is the cuvette held within the cartridge, connected on an outside surface of the cartridge, etc…).
For purposes of examination, this recitation will be treated as a cuvette alone or a cuvette and a cartridge with some relation to one another.
Clarification is required.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 (and likewise in claim 20 for light sources), as amended, recites that the bioinstrument further comprises a plurality of light detectors, in which the amended recitation of “wherein the light detector (referring to the light detector initially provided in independent claim 15) is one of the plurality of light detectors.
This recitation is indefinitely understood as Applicant has provided an additional plurality of light detectors, but refers back to the initially-claimed light detector as being one of these light detectors.
For example, claim 19 sets forth light detectors two, three, and four, while setting forth that the light detector (which is drawn to that of claim 1) is one of light detectors two, three, and four, which is not permitted and indefinitely defined.
Clarification is required as to the additional light detectors sought to be provided to the bioinstrument and the provision and relation of the base light detector of independent claim 15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 4-9, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2010-0008476, hereafter Yonsei (and as seen through Applicant’s provided translation supplied in the IDS filed on 12/18/17), in view of Hwang et al. (US 2009/0308746), hereafter Hwang, and in view of Ludowise et al. (US 2012/0293796), hereafter Ludowise, and in view of Ginsberg et al. (USPN 4,234,538), hereafter Ginsberg.
Yonsei discloses a rotating body 30 comprising one or more cartridge holders 300 to allow a cartridge (further noting that a PCR tube 40 is slotted in the system) , and a main body 10 comprising at least one light receiving part 60/60b with a coincident transmission hole 320 (wherein, Yonsei further discloses a second transmission hole 20a), and further discloses a light emitting part 60a in pair with the light receiving part as they are diametrically opposed from another about the cartridge holder), further noting that the amended recitation “…and measuring the analyte in the sample” in claim 1 is not attributed patentable weight as the claims are drawn to a device (however, it is noted that Yonsei measures the amplification of the DNA).  With regard to claim 9, Yonsei discloses an inner wall that is configured to be inclined with respect to a rotational axis of the rotating body such that the cartridge is loaded to be inclined towards an inside, as the holder 30 of Yonsei is fully capable of being inclined or tilted while receiving a PCR tube 40.  With regard to claim 14, Yonsei discloses PCR tube 40 as a cuvette and that the light emitting part and light measuring part measure luminance of a measurement surface, as Yonsei provides for measuring fluorescence of a measurement surface from within the cartridge holder (pages 18-21 of provided translation, for example, and figures).  Additionally to the above discussion as it similarly 
With regards to claims 4-8, Examiner notes that the recitations provided therein are drawn to conditional recitations with respect to each of the one or more light receiving optical waveguides, and by these recitations each of the one or more light receiving optical waveguides have not been claimed as positively provided elements to the bioinstrument of the claims, as their inclusion has been recited conditionally with respect to “…when the cartridge is mounted to the cartridge holder,” wherein a cartridge in the cartridge holder is not positively provided or required by the present claims.  
Yonsei does not specifically disclose that the rotating body comprises a light receiving optical waveguide (detection optical waveguide) to guide light from the one or more cartridge holders to the at least one light receiving part, as in claims 1 and 15.

Further, if the motor of Yonsei is not taken as being capable of angular rotation for providing centrifugation as claimed, than such a modification would have been obvious to one of ordinary skill in the art, as discussed below.
Further, as in claim 21, Yonsei does not specifically disclose that the motor is capable of rotating at 1,000 RPM.
Additionally, if the controlled rotation of the rotating body through the grooves for detection is not taken as providing a controller to carry out the rotation coincident with the detection, than such a modification would have been obvious to one of ordinary skill in the art.
With regard to claim 15, as best understood, Yonsei does not specifically disclose that the centrifugation rotation body is rotatably fixed to the axis of the centrifuge main body.

Ludowise discloses systems and methods for detecting in a sample processing system (abstract). Ludowise discloses that one application for device 10 is real-time PCR and device 10 may combine rapid thermal cycling, utilizing the heating element, and centrifugally driven (i.e. disk motor 126; and including speeds at 1500 rpm in a velocity mode, as in cl. 21) microfluidics for isolation, amplification and detection of nucleic acids (pars. [0078,0079,0173], for example).  Ludowise further discloses a cartridge actuator given by transport and on-board metering devices (given as an th above) which provides to deliver a selected volume of reagent from an input chamber to a detection chamber to carry out a particular assay wherein sample with added reagent is required (pars. [0047,0050,0198,0226], figs. 17,19, and 21, for example).  Ludowise further discloses such device 10 as in block diagram of figure 9 and the particulars of the disk, light interrogation and detection optics, as well as controlled disk rotation (with control unit 23; pars. [0071,0096], for example) for alignment with detection optics in figs. 9, 13, and 16-22 (pars. [0071, 0140-0144,0173,0183-0201,0205,0220], for example).
Hwang discloses a light transmitting element 132 as a light receiving optical waveguide for guiding the light from the reaction chamber 121 held on a disk to the at least one light receiving element 130 without any optical loss (pars. [0034-0038], figs., for example).
Ginsberg discloses an automatic analysis apparatus for monitoring chemical reactions employing moving photometer means (abstract).  Ginsberg disclose that the rotation body 74 is rotatably fixed to the axis 58 of the main body 56 (columns 5&6, fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to modify Yonsei to include a light receiving optical waveguide to guide light from the one or more cartridge holders to the at least one light receiving part such as taught by Hwang in order to provide for avoiding optical losses in the collected signals from the cartridge holders, thereby providing more accurate optical assessments from prospective samples therein.

Further, it would have been obvious to one of ordinary skill in the art to modify Yonsei to provide a motor configured for rotating the rotating body at an angular velocity sufficient to separate a particle component by centrifugal force (and at 1,000 rpms) and include a cartridge actuator, as claimed, such as taught by Ludowise in order to provide  further dynamic abilities to a real-time PCR system which may be utilized to combine rapid thermal cycling, utilizing the heating element, and centrifugally driven  microfluidics for isolation, amplification and detection of particular nucleic acids in assay samples.
Additionally, application of a control unit to convey the rotation of the disk with respect to the detection of the sample is an obvious modification taught by Ludowise to the prior art of Yonsei in which it would be obvious to one of ordinary skill in the art to implement such as Yonsei likewise desires to accomplish this sort of rotation at particular grooves for subsequent detection and the provision of an automated mechanism by way of a control unit affords the ability for more precision, better timing, adjustments, and increased throughput.
.


Claims 2, 3, 13 , 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonsei in view of Hwang and Ludowise as applied to claims 1, 4-9, and 15-21 above, and further in view of  KR 10-2013-0072987 (and as seen through Applicant’s provided translation supplied in the IDS filed on 12/18/17), hereafter KNR.
Yonsei/Hwang does not specifically disclose a light emitting waveguide to guide light as claimed in claim 2.  Yonsei/Hwang does not specifically disclose that the at least one light emitting part comprises a plurality of light emitting parts with different wavelength bands.  
Examiner notes that claims 19 and 20, as best understood, have been rejected for the reasons discussed above, however, given the present indefinite nature of the claims, a further rejection is being made with respect to Applicant’s potential intentions of these claims.
KNR discloses a blood test device that include a optical guides 360 that secure independent light paths so as to prevent light from being diffused and interfering with 
It would have been obvious to one of ordinary skill in the art to modify Yonsei/Hwang/Ludowise to include a light emitting optical waveguide, as claimed, as disclosed by KNR in order to provide for effectively focusing the interrogation light to the one or more cartridge holders without any interference from other sources or diffusion of light from the base light emitting part, thereby providing a more effective optical interrogation of a prospective sample in the cartridge holder.  Further, it would have been obvious to one of ordinary skill in the art to modify Yonsei/Hwang to include a plurality of light emitting parts with different wavelength bands such as taught by KNR in order to allow for optical investigation of a multitude of components/analytes and characteristics of the samples, thereby providing a more complete and dynamic investigation of samples or varying sample types.
As discussed above, the recitation of claim 3 is indefinitely defined and further is based upon conditional process recitations not afforded patentable weight in a device claim.  In as much as presently understood, the combination of Yonsei/Hwang and KNR provide to disclose all of the positively recited structural elements of the bioinstrument and the light emitting optical waveguide disclosed in KNR is coupled to a light irradiation surface of the cartridge holder, in as much as required and understood herein.
“…when the cartridge is mounted to the cartridge holder,” wherein a cartridge in the cartridge holder is not positively provided or required by the present claims.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonsei in view of Hwang and Ludowise as applied to claims 1, 4-9, and 15-21 above, and further in view of Ingber et al. (US 2011/0093207), hereafter Ingber.
Yonsei/Hwang does not specifically disclose a cartridge detection sensor installed at the main body, as claimed.  Yonsei/Hwang does not specifically disclose a cartridge information reader installed at the main body, as claimed.  
Ingber discloses a system for identifying bacteria in biological samples (abstract).  Ingber discloses a sensor for detecting the position of a cartridge 412 to provide for proper optical alignment (par. [0185], figs. 23A-D, for example).  Ingber further discloses a barcode reader as a cartridge information reader that is installed at the main body to read identification information of barcoded cartridges (par. [0100], figs. 1A-4A, for example).  Ingber further discloses that the main body includes a cartridge actuator 
It would have been obvious to one of ordinary skill in the art modify Yonsei/Hwang/Ludowise to include a cartridge detection sensor at the main body such as taught by Ingber in order to allow for proper optical alignment of the cartridge before an optical assay thereof.  Further, it would have been obvious to one of ordinary skill in the art to modify Yonsei/Hwang to include a cartridge information reader installed at the main body such as taught by Inger in order to allow for pertinent information to be identified by the system for specialized testing protocols, patient data-logging, or particular instructions to the user on a cartridge-by-cartridge basis for each assay.  Additionally, it would have been obvious to one of ordinary skill in the art to modify Yonsei/Hwang to include a cartridge actuator in the main body to drive the cartridge as claimed, as disclosed by Ingber in order to provide means for selectively and easily loading the samples to prospective cuvettes so as to increase throughput and decrease time for loading samples to carry out assays thereof.



Response to Arguments
Applicant's arguments filed November 25th, 2020 have been fully considered but they are not persuasive.
Initially, it is noted that the claim interpretation under 35 USC 112 F/6th is maintained for those reasons discussed above in the body of the action.

With regards to claims 15-21 rejected under 35 USC 112 b/2nd paragraph, Applicant traverses the rejection and provides amendments herein to the claims.
Examiner acknowledges that the amendments provide to obviate the previous rejection of the claims. 
However, as likewise noted above in the Objection to the Drawings, the specification does not discuss an enclosure with an axle, as claimed.  Applicant is invited to amend the drawings and specification commensurately as afforded by the specification to particularly specify this element.  Examiner notes figures 1-4 may show such an element, however, the particular element being relied upon and noted as the “enclosure with an axle” needs to be particularly called out, recited, and enumerated in the specification.

With regards to claims 1, 4-9, and 15-21 rejected under 35 USC 103 as being unpatentable over Yonsei in view of Hwang and Ludowise, Applicant traverses the rejection.
Applicant asserts that Yonsei discloses an exemplary method executed by the device and the rotor fixture is not capable of driving the rotor 30 at an angular velocity sufficient to separate a particle component from a liquid sample by centrigual force.  Applicant asserts that Yonsei appears to disclose rotating one revolution in four minutes.
Applicant asserts that modifying Yonsei to achieve high speed rotation of rotor 30 would render Yonsei unsatisfactory for its intended purpose.

The provision is drawn to a motor capable of rotating the rotating body at such angular velocities.  To this end, Ludowise provides analogous disclosure in the likewise art of a real-time PCR system, and it is provided in Ludowise that it is known to include a motor for driving the rotating body at such angular velocities (including 1000 RPM) in order to allow for the PCR system in a velocity mode wherein fluorescence data is to be acquired (see pars. [0173,0078,0079]), as similarly disclosed by Yonsei wherein fluorescence signals generated from the dna sample in the tube are to be measured.
Further, this does not preclude the device of Yonsei from remaining at the respective chill and heat blocks as purported by Applicant.  It is further asserted that such arguments are not commensurate in scope as there is no such provision to these steps or the lack thereof in the present device claims.  The device of Yonsei is fully capable of allowing the necessary residency time at the chill blocks and heating blocks, and rotation in a velocity mode for processing the sample to acquire fluorescence data remains to be afforded thereto.

With regards to claim 4-8, Examiner asserts that the conditional nature of the recitation of the claims is presented such that all of the purported additional aspects that Applicant refers to in the remarks on page 18 are not necessitated by the claim as they are predicated by conditional recitations “…when a cartridge is mounted to the cartridge holder.”  

Examiner additionally notes with respect to claims 6-8 that “the light irradiation surface” that the cuvette 40 of Yonsei is provided with such surfaces, further noting that the “right angle” disposition in claim 8 is not particularly bounded by any specific relative orientation, and the PCR Tube 40 (cuvette) includes these opposite facing, different surfaces, and that are at right angles (see fig. 4, for example, and wherein opposing surfaces existin within PCR cuvette 40 that are at right angles to other portions of the cuvette as well as other portions of the cartridge holder 30, for example).

With regard to claim 13, Examiner notes that the claim, as amended, is rejected under 35 USC 112 b/2nd paragraph wherein the metes and bounds of the sought bioinstrument are indefinitely defined as discussed above in the body of the action. Among other discussions therein, for purposes of examination, this recitation will be treated as a cuvette alone or a cuvette and a cartridge with some relation to one another.  
Further, herein, the prior art of Yonsei provides to disclose a cuvette by way of PCR tube 40, as in claim 14, wherein the step of the light detector measuring is not attributed patentable weight as the claims are drawn to a device, and wherein the light receiving part of Yonsei is fully capable of such measuring as claimed. This is likewise 
 Additionally, it is noted that the prior art of KNR, as discussed above, provides to disclose the additional elements of the second light source with different wavelength bands from the at least one light source and a second light detector, as recited in claim 13.
For these reasons, claims 1-11 and 13-21 are maintained rejected with respect to the above-cited prior art for the reasons discussed above and in the body of the action.

Further, as discussed above, the Specification and Drawings are objected to for the reasons discussed above, wherein Examiner has noted potential areas for consideration and correction of the issues.
Further, claims 14, 19, and 20, as amended, are herein rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above in the body of the action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEIL N TURK/Primary Examiner, Art Unit 1798